     
(LOGO) [c20026p2002601.jpg]
  Woodward Governor Company
1000 East Drake Road
P.O. Box 1519
Fort Collins, CO 80522-1519 USA
Tel: 970-482-5811
Fax: 970-498-3058

Exhibit 10.1

     
Date:
  April 27, 2011
 
   
To:
  Marty Glass
 
   
From:
  Tom Gendron
Chairman of the Board and Chief Executive Officer
 
   
Subject:
  Job Offer: President, Airframe Systems

Dear Marty,
We are pleased to present to you the following details of your job offer for
President, Airframe Systems, subject to your acceptance:
POSITION:

  •  
Your new position would be President, Airframe Systems, and would be effective
as of June 1, 2011.

  •  
Your new position would be classified as a grade 8 (no change) on the Executive
Compensation Structure, and would be used as the basis for determining your
variable pay.

  •  
The Compensation Committee of the Board of Directors reviewed the Hewitt total
compensation data and approved our recommendations to make this offer.

  •  
You would be based in the Skokie, Illinois facility and report directly to me.

COMPENSATION:

  •  
Effective as of the pay period beginning May 28, 2011, your base salary would be
$14,038.46 bi-weekly or $365,000 annually. This represents a base pay increase
of 7.4%.

  •  
You will continue to participate in the Management Incentive Plan (MIP). Your
annual incentive pay target will continue to be 60% of base pay. For FY11, the
base pay amount used to calculate any MIP bonus will be based on the number of
pay periods worked prior to and after your promotion.

  •  
You will continue to qualify for stock options. The granting of stock options is
not a guarantee, and is subject to approval by the Compensation Committee of the
Board of Directors.

 

1



--------------------------------------------------------------------------------



 



(LOGO) [c20026p2002601.jpg]

  •  
You will continue to participate in the Woodward Long Term Incentive Plan
(LTIP). Your annual LTIP target will continue to be 35% of base pay.

  •  
You will be eligible for a salary review in October 2011.

RELOCATION BENEFITS:
Upon your acceptance, we would authorize a comprehensive relocation program to
assist you and your spouse in moving from Rockford to the greater Chicago area,
in accordance with the Woodward Relocation Policy Guidelines. The following
highlights some of the benefits that will be provided to you:

•  
Pre-move house hunting trip for you and your spouse.
  •  
Moving of household goods.
  •  
Final move expenses.
  •  
Temporary living expenses.
  •  
Assistance in the sale of your home (including full-buyout program).
  •  
Closing costs on your new home.
  •  
Relocation Miscellaneous Expense Payment of $5,000

Special Relocation Benefits:

  •  
You will receive a lump sum in the amount of $250,000 grossed up for taxes. The
intent of this lump sum is to help offset the higher cost of housing in the
greater Chicago area compared to the Rockford area. Please note that you would
be required to repay Woodward the lump sum paid should you voluntarily leave the
company within 2 years from your position effective date.

  •  
If needed, the Company will authorize a “directed offer” to ensure your home
sale is not less than your original home purchase price of $590,000. If the
guaranteed offer (based on appraised value) or the actual sale price is higher
than $590,000, this provision will not apply.

Please contact me should you have any questions. Marty, we are looking forward
to your leadership abilities in running the Airframe Systems Business Group. In
your new position, you will continue to play a key role on the Executive Staff
and will have significant impact on our ability to meet our Vision 2015, goals
and strategies.
If you accept this job offer and promotion on the terms and conditions set forth
in this letter, please sign below and return the original of this letter to my
attention.
Sincerely,
 
Tom Gendron

         
 
       
 
    Accepted:    
 
       
 
       
 
   
Martin V. Glass
  Date    

 

2